Name: Commission Regulation (EU) 2016/691 of 4 May 2016 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of food additives in edible caseinates (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  processed agricultural produce;  food technology;  marketing;  health
 Date Published: nan

 5.5.2016 EN Official Journal of the European Union L 120/4 COMMISSION REGULATION (EU) 2016/691 of 4 May 2016 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of food additives in edible caseinates (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) That list may be amended in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2), either on the initiative of the Commission or following an application. (3) Directive (EU) 2015/2203 of the European Parliament and of the Council (3) provides a list of food additives that may be used in edible caseinates. That Directive is a recast of Council Directive 83/417/EEC (4) relating to certain lactoproteins (caseins and caseinates) intended for human consumption. (4) Directive (EU) 2015/2203 provides clarity as regards the classification of certain substances in edible caseinates which are considered food additives. The provisions on food additives in Directive (EU) 2015/2203 should be reflected in Annex II to Regulation (EC) No 1333/2008. (5) Edible caseinates belong to dairy products. However, that group is not specified in Annex II to Regulation (EC) No 1333/2008. Therefore, a food category Edible caseinates should be established and the additives authorised in edible caseinates should be included with the respective conditions of use. (6) The transfer will ensure legal clarity and does not introduce new uses of food additives. The extended use of those additives constitutes an update of the Union list which is not liable to have an effect on human health. Therefore, it is not necessary to seek the opinion of the European Food Safety Authority. (7) Annex II to Regulation (EC) No 1333/2008 should be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). (3) Directive (EU) 2015/2203 of the European Parliament and of the Council of 25 November 2015 on the approximation of the laws of the Member States relating to caseins and caseinates intended for human consumption and repealing Council Directive 83/417/EEC (OJ L 314, 1.12.2015, p. 1). (4) Council Directive 83/417/EEC of 25 July 1983 on the approximation of the laws of the Member States relating to certain lactoproteins (caseins and caseinates) intended for human consumption (OJ L 237, 26.8.1983, p. 25). ANNEX Annex II to Regulation (EC) No 1333/2008 is amended as follows: (1) in Part D, the following entry is inserted after the entry for food category 01.8 Dairy analogues, including beverage whiteners: 01.9 Edible caseinates (2) in Part E, the following entry is inserted after the last entry for food category 01.8 Dairy analogues, including beverage whiteners: 01.9 Edible caseinates E 170 Calcium carbonate quantum satis E 331 Sodium citrates quantum satis E 332 Potassium citrates quantum satis E 333 Calcium citrates quantum satis E 380 Triammonium citrate quantum satis E 500 Sodium carbonates quantum satis E 501 Potassium carbonates quantum satis E 503 Ammonium carbonates quantum satis E 504 Magnesium carbonates quantum satis E 524 Sodium hydroxide quantum satis E 525 Potassium hydroxide quantum satis E 526 Calcium hydroxide quantum satis E 527 Ammonium hydroxide quantum satis E 528 Magnesium hydroxide quantum satis